DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 are elected for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 12, line 11, please change the words “comprises components” into “comprises electronic components” for sake of consistency with the previous terms “electronic components” as already recited on line 5-7 (if they imply the same).
	Claim 2, the term “the components” also lacks a proper antecedent basis and has the same error as claim 1 above.
3 & 7, the term “spatial data” needs a clear introduction (or antecedent basis) from claim 1 since there is only term “spatial pattern” is see/recite din claim 1 (line 12) only. 
	Claim 10, what is being claimed by “a component”?
Other claims, although not mentioned herein, which depends on both claims 1 & 12, are tentatively rejected as being dependent upon the structure of the rejected claims above also.
	
3.	Except for the minor 112 issues above, all the pending claims tentatively contain allowable subject matter over the prior arts of records for other recited features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827